  8:20-cv-00185-RGK-PRSE Doc # 11 Filed: 10/26/20 Page 1 of 1 - Page ID # 22




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RUTH RICHTER,

                  Plaintiff,                            8:20CV185

      vs.
                                                         ORDER
UNITED STATES POSTAL SERVICE,

                  Defendant.


      IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Filing 10) is
denied.

     DATED this 26th day of October, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
